         Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 1 of 23




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                         :     Crim. No. 1:20-CR-00017
                                                 :
                                                 :
                      v.                         :
                                                 :
                                                 :
                                                 :
CHRISTOPHER COLLARE.                             :    Judge Jennifer P. Wilson
                                     MEMORANDUM
       This is a criminal case in which Defendant Christopher Collare (“Collare”)

is charged in a twenty-nine count indictment with wire fraud, honest-services mail

fraud, federal program bribery, public official bribery, distribution of heroin, and

making a false statement for actions he allegedly performed in his role as a police

officer with the Carlisle Police Department (“CPD”). Before the court is Collare’s

motion to dismiss Counts 1–22 of the indictment for failure to state an offense.

For the reasons that follow, the motion is granted with respect to Count 21 of the

indictment but denied in all other respects.

                FACTUAL BACKGROUND AND PROCEDURAL HISTORY 1

       On January 16, 2020, a grand jury indicted Collare for sixteen counts of wire

fraud under 18 U.S.C. §§ 1343 and 1349 (Counts 1–16); four counts of honest



1
 Because the instant motion to dismiss only seeks dismissal of Counts 1–22 of the twenty-nine
count indictment, this section will only provide the factual background that is relevant to those
counts.
                                                 1
        Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 2 of 23




services mail fraud under 18 U.S.C. §§ 1341, 1346, and 1349 (Counts 17–20); one

count of federal program bribery under 18 U.S.C. § 666(a)(1)(B) (Count 21); one

count of public official bribery under 18 U.S.C. § 201(b)(2) (Count 22); one count

of distribution of heroin under 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846

(Count 23); and six counts of making a false statement under 18 U.S.C. §

1001(a)(2) (Counts 24–29). (Doc. 1.)

      According to the facts alleged in the indictment, Collare was an officer with

the CPD from 1996 to 2018 and served as a member of the Cumberland County

Drug Task Force (“CCDTF”) from 2011 to 2018. (Id. ¶¶ 1–2.) During that time,

Collare served as a member of the FBI’s Capital City Safe Streets Task Force in

Harrisburg, Pennsylvania. (Id. ¶ 3.) In performing his work for the CPD and the

two task forces, Collare recruited and enlisted confidential informants to assist

with drug investigations and supervised the confidential informants’ participation

in controlled buys of narcotics. (Id. ¶¶ 5–6.)

      Counts 1–16 of the indictment allege that Collare “knowingly devised,

intended to devise, and participated in a scheme and artifice to defraud the

Borough of Carlisle and the CCDTF, and to obtain money and property by means

of materially false and fraudulent pretenses, representations, and promises.” (Id. ¶

9.) The indictment alleges that as part of this scheme, Collare recruited

confidential informants, materially falsified information on forms associated with
                                          2
        Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 3 of 23




controlled buys, provided drugs to confidential informants for the purpose of

developing sexual relationships with female confidential informants, and allowed

confidential informants to retain drugs they obtained through controlled buys for

the same purpose. (Id. ¶ 10.) The indictment provides dates on which Collare

allegedly recruited certain confidential informants and on which he allegedly

falsified documents related to those confidential informants. (See id. ¶¶ 12–26.)

The indictment then alleges that in furtherance of his scheme, Collare “caused to

be transmitted by means of wire communication in interstate commerce certain

writings, signs, signals, pictures, and sounds.” (Id. ¶ 27.) Specifically, the

indictment alleges that Collare conducted sixteen searches through the

Pennsylvania Justice Network (“JNET”) to obtain information about confidential

informants and about targets of drug investigations. (Id. ¶¶ 11, 27.)

      Counts 17–20 of the indictment allege that Collare “knowingly devised,

intended to devise, and participated in a scheme and artifice to defraud and deprive

the Borough of Carlisle and its citizens of their intangible right to the honest

services of Collare through bribery.” (Id. ¶ 29.) The indictment alleges that

Collare used his official position as an officer with the CPD to obtain sexual favors

from two individuals identified as Person #16 and Person #7 by agreeing to take

certain actions in criminal prosecutions against the individuals’ boyfriends, who

are identified as Person #17 and Person #18. (Id. ¶ 30.)
                                           3
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 4 of 23




      The indictment provides specific factual details that are relevant to the

charges in Counts 17–20. According to the indictment, Collare first met Person

#16 after she posted an online advertisement seeking money in exchange for sex,

at which point Collare picked up Person #16 in his car and she had sexual

intercourse with him in exchange for money. (Id. ¶ 31.) Collare subsequently

provided money and heroin to Person #16 in exchange for sexual intercourse on

multiple occasions between December 2011 and August 2014. (Id. ¶ 32.)

      In August 2014, Collare and other officers searched the home of Person #17,

who was Person #16’s boyfriend during the time relevant to the indictment, and

seized controlled substances, including heroin. (Id. ¶ 34.) Collare arrested Person

#17, and Person #17 was then charged with one count of the manufacture, delivery,

or possession with intent to manufacture or deliver a controlled substance in the

Court of Common Pleas of Cumberland County. (Id. ¶¶ 34–35.) The maximum

fine for such a charge under Pennsylvania law was $250,000. (Id. ¶¶ 35.) While

Person #17’s charge was pending, Person #16 offered Collare sexual intercourse or

money in exchange for Collare’s promise to not appear as a witness in Person

#17’s then-upcoming suppression hearing so that the charge against Person #17

would be dismissed. (Id. ¶ 36.) Collare accepted the offer and had sexual

intercourse with Person #16. (Id.) Person #16 then asked Collare to confirm their

agreement in August 2015 and Collare confirmed that in exchange for sexual
                                          4
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 5 of 23




intercourse, he would not appear for Person #17’s suppression hearing, at which

point the individuals had sexual intercourse. (Id. ¶ 37.) Person #17’s suppression

hearing subsequently occurred, after which the judge presiding over Person #17’s

criminal case issued an order suppressing the evidence that was seized from Person

#17’s home. (Id. ¶ 38.) The charge against Person #17 was then dismissed on the

same day. (Id. ¶ 39.)

      Collare’s alleged actions with respect to the other pair of individuals—

Person #7 and Person #18—began on December 2, 2017, when Collare arrested

Person #18. (Id. ¶ 41.) As a result of the arrest, Person #18 was charged with

delivering narcotics and unlawful gun possession. (Id.)

      Collare enlisted Person #7, who was Person #18’s girlfriend at all relevant

times, as a confidential informant in January 2018. (Id. ¶ 43.) In March 2018,

Collare told Person #7 that if she “helped” Collare, he would take steps to reduce

Person #18’s potential sentence. (Id. ¶ 44.) Collare then “undid his pants, exposed

his penis, and placed Person #7’s hand on his penis.” (Id. ¶ 45.) At this point,

Person #7 asked Collare about Person #18’s potential sentence and Collare told her

that Person #18 would receive a sentence of time served and be allowed to return

home. (Id.) Person #7 then performed oral sex on Collare. (Id.) Person #18

subsequently pleaded guilty to one count of unlawful delivery of narcotics and was



                                          5
        Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 6 of 23




sentenced to twenty-four months in the state intermediate punishment program.

(Id. ¶ 46.)

       Counts 17–20 allege that in furtherance of his scheme to deprive the

Borough of Carlisle of his honest services, Collare “knowingly caused to be

deposited in a post office and authorized depository for mail to be delivered by the

Postal Service” four court documents in violation of 18 U.S.C. §§ 1341, 1346, and

1349. (Id. ¶ 47.)

       Count 21 alleges that Collare accepted a bribe in violation of 18 U.S.C. §

666(a)(1)(B) by accepting sex and sexual favors while “intending to be influenced

and rewarded in connection with a business, transaction, and series of transactions

of the Borough of Carlisle and Cumberland County, Pennsylvania valued at $5,000

or more.” (Id. ¶ 48.) Count 22 similarly alleges that Collare accepted a bribe in

violation of 18 U.S.C. § 201(b)(2) by accepting sex and sexual favors in exchange

for “being influenced in the performance of an official act, and being induced to do

and omit to do any act in violation of his duties.” (Id. ¶ 49.)

       Collare moved to dismiss Counts 1–22 of the indictment on April 20, 2020.

(Docs. 24–25.) The government filed a brief in opposition to the motion to dismiss

on May 7, 2020. (Doc. 30.) Collare then filed a notice of supplemental authority

under Local Rule 7.36 on May 8, 2020, advising the court of the Supreme Court’s

decision in Kelly v. United States, 590 U.S. __, 140 S. Ct. 1565 (2020). (Doc. 31.)
                                           6
        Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 7 of 23




The government filed a response to the notice of supplemental authority on May

15, 2020, and Collare then filed a reply to the government’s response on May 22,

2020. (Docs. 34, 37.) Collare’s motion to dismiss is now ripe for the court’s

disposition.

                                    JURISDICTION

      This court has jurisdiction under 18 U.S.C. § 3231, which gives district

courts original jurisdiction over cases in which offenses against the laws of the

United States are alleged.

                               STANDARD OF REVIEW

      Under Federal Rule of Criminal Procedure 12(b)(3)(B), a defendant may

move to dismiss an indictment for duplicity, multiplicity, lack of specificity,

improper joinder, or failure to state an offense. Fed. R. Crim. P. 12(b)(3)(B). To

state an offense, an indictment must provide “a plain, concise, and definite written

statement of the essential facts constituting the offense charged.” Fed. R. Crim. P.

7(c)(1). The indictment also must provide “the official or customary citation of the

statute, rule, regulation, or other provision of law that the defendant is alleged to

have violated.” Id.

      An indictment is sufficient to survive a motion to dismiss for failure to state

an offense if it “(1) contains the elements of the offense intended to be charged, (2)

sufficiently apprises the defendant of what he must be prepared to meet, and (3)
                                           7
        Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 8 of 23




allows the defendant to show with accuracy to what extent he may plead a former

acquittal or conviction in the event of a subsequent prosecution.” United States v.

Fattah, 858 F.3d 801, 814 (3d Cir. 2017) (quoting United States v. Stevenson, 832

F.3d 412, 423 (3d Cir. 2016)). “‘No greater specificity than the statutory language

is required so long as there is sufficient factual orientation’ to permit a defendant to

prepare his defense and invoke double jeopardy.” United States v. Huet, 665 F.3d

588, 595 (3d Cir. 2012) (quoting United States v. Kemp, 500 F.3d 257, 280 (3d Cir.

2007)). Thus, an indictment is generally sufficient where it “informs the defendant

of the statute he is charged with violating, lists the elements of a violation under

the statute, and specifies the time period during which the violations occurred.” Id.

(quoting United States v. Urban, 404 F.3d 754, 771 (3d Cir. 2005)). “In contrast,

if an indictment fails to charge an essential element of the crime, it fails to state an

offense.” Id. (citing United States v. Wander, 601 F.2d 1251, 1259 (3d Cir. 1979)).

      In reviewing a motion to dismiss, a district court must consider only the

facts alleged in the indictment. United States v. Vitillo, 490 F.3d 314, 321 (3d Cir.

2007). A pretrial motion to dismiss is “not a permissible vehicle for addressing the

sufficiency of the government’s evidence.” United States v. Gilette, 738 F.3d 63,

74 (3d Cir. 2013) (quoting Huet, 665 F.3d at 595). The court’s review is therefore

limited to determining whether, assuming the facts alleged in the indictment are

true, “a jury could find that the defendant committed the offense for which he was
                                            8
        Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 9 of 23




charged.” Huet, 665 F.3d at 596. A district court should generally uphold an

indictment “unless it is so defective that it does not, by any reasonable

construction, charge an offense.” United States v. Willis, 844 F.3d 155, 162 (3d

Cir. 2016) (quoting Vitillo, 490 F.3d at 324).

                                     DISCUSSION

      Collare’s motion seeks the dismissal of Counts 1–22 for failure to state an

offense. The court will address Collare’s arguments for dismissal seriatim.

      A. The Indictment States an Offense for Wire Fraud

      Collare’s first argument is that Counts 1–16 of the indictment should be

dismissed for failure to state an offense. (Doc. 25 at 3–6.) Counts 1–16 allege wire

fraud in violation of 18 U.S.C. § 1343, which states:

      Whoever, having devised or intending to devise any scheme or artifice
      to defraud, or for obtaining money or property by means of false or
      fraudulent pretenses, representations, or promises, transmits or causes
      to be transmitted by means of wire, radio, or television communication
      in interstate or foreign commerce, any writings, signs, signals, pictures,
      or sounds for the purpose of executing such scheme or artifice, shall be
      fined under this title or imprisoned not more than 20 years, or both.

18 U.S.C. § 1343. To state an offense under the statute, an indictment must allege

“that the defendant ‘willfully participated in a scheme or artifice to defraud,’ with

intent to defraud, and used a wire to further that scheme.” United States v. James,

955 F.3d 336, 342 (3d Cir. 2020) (quoting United States v. Andrews, 681 F.3d 509,

518 (3d Cir. 2012)). Because the statute applies only to property fraud, the wire
                                          9
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 10 of 23




fraud must have been for the purpose of obtaining money or property. Kelly, 140

S. Ct. at 1571 (citing Cleveland v. United States, 531 U.S. 12 (2000)).

      In this case, the indictment alleges that Collare participated in a scheme to

defraud the Borough of Carlisle and the CCDTF with intent to defraud, that the

purpose of this scheme was to obtain sexual favors from female confidential

informants, and that he used wire communications in furtherance of the scheme.

(See Doc. 1 ¶¶ 9–27.) The indictment is therefore sufficient on its face to state a

claim for wire fraud under § 1343.

      Although the indictment facially states an offense for wire fraud, Collare

argues that the JNET searches he allegedly conducted cannot support the charges

in Counts 1–16 because he conducted such searches routinely as an officer with the

CPD and the indictment “fails to allege or establish how such searches were part of

a scheme or artifice to defraud or for the [purpose of] obtaining money or property

by means of false or fraudulent pretenses.” (Id. at 5.)

      This argument is without merit. First, Collare is incorrect that the

indictment fails to allege how the JNET searches were part of Collare’s scheme to

defraud. The indictment alleges that Collare used JNET searches “to obtain

information about the confidential informants and the targets of the drug

investigations for which Collare had enlisted the confidential informants.” (Doc. 1

¶ 11.) Second, the fact that Carlisle police officers routinely use JNET searches to
                                         10
        Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 11 of 23




obtain information does not warrant dismissal of Counts 1–16. An innocent

communication can form the basis for a wire fraud prosecution. United States v.

Dobson, 419 F.3d 231, 241 & n.11 (3d Cir. 2005) (citing Schmuck v. United States,

489 U.S. 705, 715 (1989)).2 Whether the communication furthered the scheme or

was an essential part of the scheme is ultimately a question for the jury; at this

stage, the government must only allege that Collare used a wire to further a scheme

to defraud. James, 955 F.3d at 342. Because the government has done that here,

Collare’s argument fails.

       Collare additionally argues in his notice of supplemental authority that the

indictment fails under Kelly, 140 S. Ct. at 1565, because the alleged goal of

Collare’s scheme was not to obtain money or property. (Doc. 32; see also Doc.

37.) In Kelly, the Supreme Court considered two wire fraud convictions arising

from the so-called Bridgegate scandal, in which public officials who were

politically connected to the administration of then-New Jersey governor Chris

Christie diverted traffic on the George Washington Bridge to punish the mayor of

Fort Lee, New Jersey for not supporting the governor’s reelection campaign.



2
  Although Dobson and Schmuck were mail fraud cases, they can be cited to interpret the wire
fraud statute. See United States v. Yusuf, 536 F.3d 178, 188 n.14 (3d Cir. 2008) (“[T]he federal
wire fraud and mail fraud statutes ‘differ only in form, not in substance, and cases interpreting
one govern the other as well.’” (quoting United States v. Morelli, 169 F.3d 798, 806 n.9 (3d Cir.
1999))).
                                               11
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 12 of 23




Kelly, 140 S. Ct. at 1568–71. The Court overturned the convictions, holding that

the defendants’ actions were not done for the purpose of obtaining money or

property and therefore did not constitute wire fraud. Id. at 1574. Collare argues

that Counts 1–16 of the indictment in this case should be dismissed under Kelly

because the alleged goals of Collare’s scheme—developing sexual relationships

with female confidential informants and assisting his professional productivity—

do not amount to money or property. (Doc. 31 at 1.)

      The government attempts to distinguish this case from Kelly because this

case “involves the deprivation of actual money and physical property.” (Doc. 34 at

2.) The government argues that the “alleged object of the scheme was to obtain

traditional money and property—official funds and drugs” and that sexual

relationships and professional productivity were the “ultimate motivation,” but not

the object of Collare’s scheme. (Id.)

      The court disagrees with the government’s argument. Drawing a distinction

between the “object” of Collare’s scheme and the “ultimate motivation” of the

scheme does not distinguish this case from Kelly. In Kelly, the Court

acknowledged that the defendants’ scheme led to the misuse of time and labor for

employees of the New York and New Jersey Port Authority, but held that such

misuse of the employees’ time could not support the defendants’ wire fraud

convictions because the misuse of the employees’ time was an “incidental
                                         12
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 13 of 23




byproduct” of the scheme and not the goal of the scheme. Kelly, 140 S. Ct. at

1574. Similarly here, the indictment alleges that Collare misappropriated money

and drugs, but that the misappropriation was “for the purpose of developing sexual

relationships with female confidential informants and assisting his professional

productivity.” (Doc. 1 ¶ 10.) Thus, like Kelly, the misappropriation of government

resources was an “incidental byproduct” of Collare’s scheme and not the object of

the scheme. Kelly, 140 S. Ct. at 1574.

      Nevertheless, the court will not dismiss Counts 1–16 of the indictment,

because, unlike the defendants in Kelly, Collare’s alleged goal was to obtain

money or property. The definition of property under the federal wire fraud statute

includes services. See, e.g., United States v. Kelerchian, 937 F.3d 895, 913 (7th

Cir. 2019) (noting that the definition of property under the federal wire fraud

statute “is not so narrow as to exclude any tangible good or service for which fair

market value is paid”). Kelly did not alter this conclusion: indeed, the Court

clarified in dicta that a defendant could be convicted of wire fraud if the “entire

point” of the defendant’s scheme was to obtain services. Kelly, 140 S. Ct. at 1573.

The indictment in this case alleges that one of the goals of Collare’s scheme was to

obtain sexual favors from confidential informants. (Doc. 1 ¶ 10.) He therefore

sought to obtain services from confidential informants, which is sufficient to show



                                          13
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 14 of 23




that the goal of his scheme was to obtain money or property. Accordingly, the

motion to dismiss Counts 1–16 is denied.

      B. The Indictment States an Offense for Honest Services Mail Fraud

      The court next turns its attention to Collare’s motion to dismiss Counts 17–

20 of the indictment, which bring charges for honest services mail fraud under 18

U.S.C. §§ 1341, 1346, and 1349. To state an offense for mail fraud under those

sections, an indictment must allege “(1) a scheme to defraud; (2) use of the mails

to further that scheme; and (3) fraudulent intent.” United States v. Wright, 665

F.3d 560, 572–73 (3d Cir. 2012) (quoting United States v. Jimenez, 513 F.3d 62,

81 (3d Cir. 2008)). As with wire fraud, the scheme to defraud must be “for the

purpose of obtaining money or property.” Yusuf, 536 F.3d at 187.

      Under § 1346, a scheme or artifice to defraud “includes a scheme or artifice

to deprive another of the intangible right of honest services.” 18 U.S.C. § 1346.

This statute, however, applies only to cases involving bribe or kickback schemes.

Skilling v. United States, 561 U.S. 358, 409 (2010). Thus, an indictment charging

mail fraud must allege that the defendant engaged in a bribe or kickback scheme.

Id.

      Collare argues that Counts 17–20 should be dismissed because the

indictment fails to allege the existence of a scheme to defraud. (Doc. 25 at 7, 9.)

Collare notes that the mail fraud charges against him in Counts 17–18 are based on
                                         14
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 15 of 23




a promise he made to not attend a suppression hearing, but notes that he did in fact

attend the hearing and testified as a witness. (Id.) Thus, Collare argues, the mail

fraud charges should be dismissed because “he took no action which deprived

another of the intangible right to honest services.” (Id.) Collare similarly argues

that the mail fraud charges in Counts 19–20 should be dismissed because they are

based on a promise Collare allegedly made to help Person #18 receive a reduced

sentence but the indictment “fails to state what action or omission Mr. Collare took

which caused” Person #18’s sentence to be reduced. (Id. at 8–9.) He additionally

argues that the charges in Counts 17–20 should be dismissed because the alleged

mailing—court documents sent after the hearings had already happened—were too

attenuated from the alleged wrongdoing to be considered part of the scheme to

defraud. (Id. at 7–10.)

      The government argues that the indictment sufficiently alleges a scheme to

defraud because it alleges that Collare accepted a bribe by agreeing to accept

sexual favors from Person #7 and Person #16 in exchange for promises to help

Person #17 and Person #18 in their pending criminal cases. (Doc. 30 at 19–20.)

      The court agrees with the government. The indictment alleges that Collare

engaged in a scheme to defraud by accepting bribes in exchange for promising to

perform his official duties in a certain way. This is sufficient to state a claim for

honest services mail fraud. Whether Collare ultimately took the promised actions
                                          15
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 16 of 23




is immaterial, because a bribe is completed when an individual accepts money or

property in exchange “for a promise to act in a certain way.” United States v.

Brewster, 408 U.S. 501, 526 (1972).

      Collare’s argument that the alleged mailings are too attenuated from the

alleged fraud to support mail fraud charges also fails. As with the wire fraud

charges in Counts 1–16, an innocent mailing can support a mail fraud charge. See

Schmuck, 489 U.S. at 715; Dobson, 419 F.3d at 241 n.11. The indictment alleges

that Collare used the mail in furtherance of a scheme to defraud, which is sufficient

to state an offense for mail fraud. Wright, 665 F.3d at 572–73. Accordingly,

Collare’s motion to dismiss Counts 17–20 of the indictment is denied.

      C. The Indictment Fails to State an Offense for Federal Program
         Bribery

      Collare next moves to dismiss Count 21 of the indictment, which charges

Collare with federal program bribery in violation of 18 U.S.C. § 666(a)(1)(B).

Under that statute, an agent of a government organization commits a crime when

he:

      corruptly solicits or demands for the benefit of any person, or accepts
      or agrees to accept, anything of value from any person, intending to be
      influenced or rewarded in connection with any business, transaction, or
      series of transactions of such organization, government, or agency
      involving any thing of value of $5,000 or more. . . .




                                         16
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 17 of 23




Id. The statute only applies where the “organization, government, or agency

receives, in any one year period, benefits in excess of $10,000 under a Federal

program involving a grant, contract, subsidy, loan, guarantee, insurance, or other

form of Federal assistance.” Id. § 666(b).

      United States circuit courts have split as to how the $5,000 threshold under §

666 is computed, with some courts holding that the $5,000 refers to the value of

the bribe, while other courts holding that the $5,000 refers to the value of the

business, transaction, or series of transactions. See United States v. Fernandez,

722 F.3d 1, 12 (1st Cir. 2013) (collecting cases); see also United States v. Bravo-

Fernandez, 246 F. Supp. 3d 531, 538 (D.P.R. 2017) (discussing the split). The

Third Circuit is in the first group, stating that “§ 666 criminalizes the acceptance of

a bribe of $5,000 or more by a government agent of a local government that

receives more than $10,000 a year in federal funds if the agent intends to be

influenced by the bribe when making a decision to enter into business on behalf of

the government.” Willis, 844 F.3d at 163 (emphasis omitted).

      In this case, the indictment alleges that Collare, acting as an agent of the

CPD, accepted and agreed to accept sexual favors from Person #16 intending to be

influenced in connection with Person #17’s then-pending criminal matter. (Doc. 1

¶ 49.) The indictment alleges that the Borough of Carlisle and Cumberland County

both received federal benefits in excess of $10,000, and alleges that the pending
                                          17
        Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 18 of 23




criminal matter involved a thing that was valued at more than $5,000—namely the

potential fine in Person #17’s criminal case, which could have been as much as

$250,000. (See Id. ¶¶ 35, 49.)

       Collare argues that Count 21 should be dismissed for failure to allege a thing

of value worth more than $5,000. (Doc. 25 at 10.) Collare argues that “imposition

of the maximum fine or anything close to it is virtually unheard of in Pennsylvania

courts, particularly on drug trafficking offenses where maximum fines are often

hundreds of thousands of dollars.” (Id. at 10–11.) Collare accordingly argues that

“[s]peculation and assumption about what the hypothetical fine would have been

. . . is insufficient to establish this element.” (Id. at 11.)

       The government contends that the $5,000 threshold under § 666 is met here

because Person #17 was subject to a possible fine of up to $250,000. (Doc. 30 at

24.) Collare’s argument that fines of $5,000 or more are rarely imposed is,

according to the government, an evidentiary argument that does not present a

proper basis for dismissal. (Id. at 25.)

       The court agrees with the government that Collare’s argument raises a

factual challenge that cannot be decided on a motion to dismiss. Nevertheless,

although the argument was not raised in Collare’s motion to dismiss, the court

finds that dismissal of Count 21 is proper under Willis, 844 F.3d at 163. In Willis,

the Third Circuit clarified that “§ 666 criminalizes the acceptance of a bribe of
                                             18
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 19 of 23




$5,000 or more by a government agent of a local government that receives more

than $10,000 a year in federal funds if the agent intends to be influenced by the

bribe when making a decision to enter into business on behalf of the government.”

Id. Under Willis, the $5,000 threshold under § 666 must be met by the value of the

bribe, rather than the value of the business, transaction, or series of transactions.

Id. Here, there is no allegation in the indictment that the value of the bribe Collare

received was $5,000 or more. (See Doc. 1.) Accordingly, Count 21 is dismissed

under Willis.

      D. The Indictment States an Offense for Public Official Bribery

      Finally, the court will consider Collare’s motion to dismiss Count 22 of the

indictment, which charges public official bribery under 18 U.S.C. § 201(b)(2).

Under that statute it is a crime when a public official:

      directly or indirectly, corruptly demands, seeks, receives, accepts, or
      agrees to receive or accept anything of value personally or for any other
      person or entity, in return for:

          (A) being influenced in the performance of any official act;

          (B) being influenced to commit or aid in committing, or to
          collude in, or allow, any fraud, or make opportunity for the
          commission of any fraud, on the United States; or

          (C) being induced to do or omit to do any act in violation of the
          official duty of such official or person;

18 U.S.C. § 201(b)(2).

                                           19
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 20 of 23




      Collare argues that Count 22 should be dismissed because, as a municipal

employee, he does not qualify as a public official under § 201. (Doc. 25 at 11–12.)

The government argues that Collare qualifies as a public official because he served

on an FBI task force during the period relevant to the indictment. (Doc. 30 at 26.)

      Under § 201(a)(1), a “public official” is defined as a:

      Member of Congress, Delegate, or Resident Commissioner, either
      before or after such official has qualified, or an officer or employee or
      person acting for or on behalf of the United States, or any department,
      agency or branch of Government thereof, including the District of
      Columbia, in any official function, under or by authority of any such
      department, agency, or branch of Government, or a juror.

18 U.S.C. § 201(a)(1). The Supreme Court has clarified that to qualify as a public

official, “an individual must possess some degree of official responsibility for

carrying out a federal program or policy.” Dixson v. United States, 465 U.S. 482,

499 (1984).

      The indictment in this case alleges that Collare was a member of an FBI task

force during the period relevant to the indictment, and that, through his

membership in that task force, he investigated violent crimes in the city of

Harrisburg on the FBI’s behalf. (Doc. 1 ¶ 3.) This is sufficient to allege that he

possessed “some degree of official responsibility for carrying out a federal

program or policy.” Dixson, 465 U.S. at 499. Although Collare argues that the

FBI’s “material support” does not establish that he was acting “under or by

                                         20
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 21 of 23




authority” of the United States, this is a factual challenge that the court cannot

resolve on a motion to dismiss. The indictment therefore sufficiently alleges that

Collare was a public official.

       Collare additionally argues that he did not perform an official act as required

for criminal liability under § 201. (Id. at 13.) The government argues that

Collare’s participation in Person #18’s sentencing hearing constitutes an official

act under the statute. (Id. at 28–29.) The government also notes that any purported

lack of an official act does not address the indictment’s other theory of liability

under § 201, which is that Collare accepted sexual favors in exchange for “being

induced to do and omit to do any act in violation of his official duties” under §

201(b)(2)(C).

       Section 201 defines an official act as “any decision or action on any

question, matter, cause, suit, proceeding or controversy, which may at any time be

pending, or which may by law be brought before any public official, in such

official’s official capacity, or in such official’s place of trust or profit.” 18 U.S.C. §

201(a)(3). The Supreme Court expanded on the definition of an official act in

McDonnell v. United States, 579 U.S. __, 136 S. Ct. 2355 (2016). In that case, the

Court stated that an official act is:

       a decision or action on a “question, matter, cause, suit, proceeding or
       controversy.” The “question, matter, cause, suit, proceeding or
       controversy” must involve a formal exercise of governmental power
                                           21
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 22 of 23




      that is similar in nature to a lawsuit before a court, a determination
      before an agency, or a hearing before a committee. It must also be
      something specific and focused that is “pending” or “may by law be
      brought” before a public official. To qualify as an “official act,” the
      public official must make a decision or take an action on that “question,
      matter, cause, suit, proceeding or controversy,” or agree to do so. That
      decision or action may include using his official position to exert
      pressure on another official to perform an “official act,” or to advise
      another official, knowing or intending that such advice will form the
      basis for an “official act” by another official.

Id. at 2371–72.

      The indictment in this case alleges that Collare agreed to take action to help

Person #18 receive a favorable outcome in his criminal proceeding in exchange for

sexual favors from Person #7. (Doc. 1 ¶¶ 44–45.) Such an agreement to take an

action on a “question, matter, cause, suit, proceeding, or controversy” is sufficient

to allege an official action. McDonnell, 136 S. Ct. at 2371. Whether Collare

ultimately did anything to help Person #18 receive a favorable outcome is

irrelevant: an allegation that an official agreed to take an action is sufficient to

allege an official action under § 201, regardless of whether the official ultimately

performs the promised action. Cordaro v. United States, 933 F.3d 232, 243 (3d

Cir. 2019). Accordingly, Collare’s motion to dismiss Count 22 is denied.




                                           22
       Case 1:20-cr-00017-JPW Document 38 Filed 05/26/20 Page 23 of 23




                                   CONCLUSION

      For the foregoing reasons, Collare’s motion to dismiss (Doc. 24) is granted

with respect to Count 21 of the indictment but denied in all other respects. An

appropriate order follows.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania

Dated: May 26, 2020




                                        23
